DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for regulating access to an item secured within a security device, classified in U.S. 340/531 and CPC G07C9/29.
II. Claims 10-11, drawn to a computer-implement method for regulating access to an item secured within a security device, classified in U.S. 340/531 and CPC G07C9/29. 
III. Claims 12-20, drawn to a security device for securing an item, classified in U.S. 340/531 and CPC G16Y40/50.

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products of securing an item within a security device. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation and function, are mutually exclusive, and are not obvious variants.  Invention I claims a method for authenticating a requesting user who submits a request to access an item, and upon determining that the requesting user is an authorized user, either: triggering a predefined wait period, allowing the requesting user access to the item and generating a corresponding notification, or generating a notification and allowing the receiver of the notification, e.g. a primary user, to approve or deny access to the requesting user.  Invention II alternatively claims a computer-implemented method that receives a distress signal, activating an IoT device, notifying another user of the distress signal and receiving an indication that an emergency exists, and notifying an emergency response unit if an emergency exists, or maintaining the security device in a locked state if the emergency does not exist.  Invention III further alternatively claims a security device having a cover, a locking mechanism, an access authentication assembly, a device condition sensor, and a computing device that regulates the security device between a locked configuration and an unlocked configuration.  Although all three inventions claim a security device, the three inventions perform mutually exclusive functions from each other.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search for any of Inventions I, II, and/or III would not necessarily yield results for the other inventions.  Therefore, different search strings/methods would be required for each Invention, and would thus cause a serious search burden when considering each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683